               Case 1:20-mj-00123-BAM Document 6 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                     ) CASE NO. 1:20-MJ-00123-BAM
 9   UNITED STATES OF AMERICA,                       )
                                                     )
10                                Plaintiff,         ) UNSEALING ORDER
                  v.                                 )
11                                                   )
                                                     )
12   GARRETT SCOTT WHEELEN,                          )
                                                     )
13                                Defendant.

14

15          Good cause due to the defendant’s pending initial appearance and arraignment on the Complaint

16 in the Eastern District of California, it is hereby ordered that the Complaint, Arrest Warrant, Complaint

17 Affidavit, and related court filings in the above matter, be UNSEALED.

18 IT IS SO ORDERED.

19
        Dated:    November 5, 2020                           /s/ Barbara   A. McAuliffe           _
20                                                    UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28



30
